 In the Matter of,RADIO RECEPTOR COMPANY, INC.andUNITED''ELEC-TRICAL, RADIO & MACHINE WORKERS OF AMERICA; CIOCase No. 2-R-56'3.Decided October 15, 1945Mr. I. B. Seidler,of New York City, for the Company.Messrs. Frank ScheirerandMorton Friedman,of New York City,for the Union.Mr. John E. Lawyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United-Electrical,Radio & MachineWorkers of America, CIO,herein called the Union,alleging that aquestion affecting commerce had arisen concerning the representationof employees of Radio Receptor Company, Inc., New York City, hereincalled the Company,the National'Labor Relations Board providedfor an appropriate hearing upon due notice before Daniel, Baker,Trial Examiner.The hearingwas held at New York City, on July6, 1945.The Company and the Union appeared at and participatedin the hearing,and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRadio Receptor Company, Inc., a NTew York corporation havingits principal office and place of business in New York City, is engagedin the manufacture, sale, and distribution df radio transmitters andalliedproducts.The Company maintains and operates four plantsin New York City, all of which are involved in the instant proceeding.'The Company' annually purchases raw material valued at approxi-64 N. L.R. B., No. 40.237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately $4,000,000, approximately 50 percent of which is shipped toits New York City plants from points outside the State of New York.Annual sales of the Company's finished products amount in value toapproximately $8,000,000, all of which is shipped to points outsidethe State.-The Company concedes that it is engaged in commence within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVED.,United Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of the employees involved herein untilsuch time as the Union is certified by the Board.-A statement of a Field Examiner of the Board,'introduced into-evidence at the hearing, indicates that the' Union represents a sub-stantial' number of employees in the unit hereinafter found to beappropriate?We find 'that a question affecting 'commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. ,IV. THE APPROPRIATE UNITWith the exception of watchmen 2 and assistant foremen, whomthe Company desires to include in the unit and the Union desires toexclude, the parties are'agreed that the appropriate unit should con-sist of all production and maintenance employees, including employeesof the shipping department and stock clerks, and the timekeepers atthe 25th Street and Varick Street plants, but excluding clerical em-ployees, the timekeeper at the 19th Street plant;engineers, laboratoryassistants (or technicians), testers and inspectors, draftsmen, andsupervisory employees.,The unit claimed by the Union is substan-tially similhr to the one found by the Board in a prior proceeding.involving this Company.3.,,The Field Examinerreported that the Unionpie,ented245 authorization cardsThereare approxnnately400 employees in the unit alleged to be appropriateAlsoreferred to inthe recordas guardsMatter of Radio Receptor Company,Inc,45 N D R'B 402 Sn.the electionordered-by' the, Board in this case,two unions,'togetherwith the customary choice of, neither,appearedonIthe ballet.The majority-of votes cast was for neither ''' RADIO RECEPTOR. COMPANY, INC.239-Assistant Foremen:'The Company employs mil' individuals listediithis category.Each supervises the work of a number of employeeswhich varies from 5 to 25. They work under the direct supervisionof 'foremen and in-some instances under supervisors whd are on ahigher supervisory level, than foremen.The assistant foremen dis-tribute the work to the men and are responsible 'for the proper per-forifiance of'the work done under their sup'ervisioii.They check onthe work of those whom they supervise and, criticize the manner ofits performance.After consultation with their foremen they shiftmen from job'to job on the basis of competence'to perform the work.'The Company has'a merit rating system whereby each employee israted on seven elements with respect to work performance, coveringquality- and quantity of the work and'his all-around performance.This rating is given great weight in determining whether an employeeis to be retained or laid off when cutbacks become necessary:Whilethe rating is made by the foreman of each department it is based uponthe information supplied by the assistant foremen. In' most -casesassistant foremen make recommendations to the foremen with respectto wage increases. '--The assistant' foremen punch the thine clocks, and Have the samehours and vacation schedule as the production and maintenance work-ers.However, the assistant foremen generally are in 'a higher paybracket than those whom they supervise.Most of the assistant fore-supervision.. Generally, supervision of the work of the productionand maintenance workers is done directly and immediately by theassistant foreman under the general supervision of the foreman, andthe majority of the foremen rely upon the assistant foremen for theirknowledge of, the performance-of,workers.Under these circumstances, we are of the opinion that assistantforemen are clothed' with.suficient indicia of supervisory authorityto warrant their, exclusion.`_.1Watchmen:viduals in this category.Their gerieiul duties are toxprotect propertyfrom fire, theft, and illegal entry, and to check fire pails and fire extin-guishers.They inspect the passes of individuals 'who carry packagesof unusual size out of the buildings, and sometimes help the timekeep-erswrite up time cards.Oil the night shifts they snake the usualrounds of watchmen and punch, the usual clocks: They -work underthe,general.supervision of an assistant foreman, who'is also a^memberof the v., atclimen force, and who reports directly to the personnel,4This classification was not considered in the Board's precious decision.11 240DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDThe Company's watchmen were formerly militarized but have beendemilitarized for approximately a year.5 . 'They are paid on an hourlybasis and are on the'salne pay roll as the production and maintenanceemployees.Furthermore, they have the same basis of overtime, aboutthe, same rate of pay, the same vacation schedule, and the same sickleave benefits as production and maintenance workers.It is clear that the watchmen do not report. infractions of rules bythe employees and are not monitorial in their relation to the otheremployees.They will be included in the unitsWe find that all production and maintenance employees of the,Company's New York City plants, including the employees of theshipping department, stock clerks, watchmen, and the timekeepersemployed at the 25th Street.and Varick Street plants, excluding cler-ical employees, the timekeeper at the 19th Street plant, engineers,laboratory assistants or technicians, testers and inspectors, drafts-men, and all assistant foremen, foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or,otherwise effect changes in the status of employees, or effectively rec-.ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b), of theAct.V.Tl-IFDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-'ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to. the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- -tionsAct, and pursuant to Article III, -Section 9, of National LaborRelationsBoardRules andRegulations-Series 3, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa--tives for the' purposes of collective bargaining with Radio ReceptorCompany, Inc., New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the51n the former proceeding before the Board,watchmen «ere excluded from,the unitbecause of their militarized status'e nReeMatter of Pittsburgh Equitable Meter Company,61 N. L. R. B. 880-1--Matter ofMagnolia Pipe Line Company,61 N L R.B 723. RADIO RECEPTOR COMPANY, INC.241Regional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above,l whowere employed during the ,pay-roll period, iminediately'preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-United States who present: themselves, in person at the polls, but;ex-,cluding any who have since quit or been discharged for cause, and hayenot been rehired or reinstated prior to the date of the election,'to deter-mine whetheror not they desire to be,represented by United Electrical,Radio & Machine Workers of America, CIO, for,the purposes of collec-tive bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.'1I670417-46--vol. 64-17